Case 2:18-cv-12354-VAR-DRG ECF No. 57 filed 04/20/20    PageID.1383   Page 1 of 3



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 CHRISTOPHER GRAVELINE,
 WILLARD H. JOHNSON, MICHAEL                   No. 2:18-cv-12354
 LEIBSON, and KELLIE K. DEMING,
                                               HON. VICTORIA A.
       Plaintiffs-Appellees,                   ROBERTS
 v
                                               MAG. DAVID R. GRAND
 JOCELYN BENSON, Secretary of
 State of Michigan, JONATHAN
 BRATER, Director of Michigan Bureau
 of Elections, in their official capacities,      NOTICE OF APPEAL

       Defendants-Appellants,

 DANA NESSEL, Attorney General of
 Michigan, in her official capacity,

      Proposed Intervening Defendant-
 Appellant.

 William P. Tedards, Jr.
 Attorney for Plaintiffs
 1101 30th Street, NW, Suite 500
 Washington, DC 20007
 202.797.9135

 Heather S. Meingast (P55439)
 Erik A. Grill (P64713)
 Assistant Attorneys General
 Attorneys for Defendants-Appellants and Proposed Intervening Defendant-
 Appellant
 P.O. Box 30736
 Lansing, Michigan 48909
 517.335.7659
                                                                           /


                                       1
Case 2:18-cv-12354-VAR-DRG ECF No. 57 filed 04/20/20   PageID.1384   Page 2 of 3



                          NOTICE OF APPEAL

      Notice is hereby given that Defendants-Appellants Jocelyn

Benson, Secretary of State and Jonathan Brater, Director Bureau of

Elections, and Proposed Intervening-Defendant Dana Nessel, Attorney

General of Michigan, hereby appeal to the United States Court of

Appeals for the Sixth Circuit from the 12/22/2019 Opinion and Order

and 03/19/2020 Order Regarding Motion to Alter or Amend Judgment.

                                          Respectfully submitted,

                                          s/Heather S. Meingast
                                          Heather S. Meingast (P55439)
                                          Erik A. Grill (P64713)
                                          Assistant Attorneys General
                                          Attorneys for Defendants-
                                          Appellants and Proposed
                                          Intervening-Defendant Nessel
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: meingasth@michigan.gov
                                          P55439
Dated: April 20, 2020




                                      2
Case 2:18-cv-12354-VAR-DRG ECF No. 57 filed 04/20/20   PageID.1385   Page 3 of 3



                      CERTIFICATE OF SERVICE

I hereby certify that on April 20, 2020, I electronically filed the above
document(s) with the Clerk of the Court using the ECF System, which
will provide electronic copies to counsel of record.

                                          s/Heather S. Meingast
                                          Heather S. Meingast (P55439)
                                          Assistant Attorney General
                                          P.O. Box 30736
                                          Lansing, Michigan 48909
                                          517.335.7659
                                          Email: meingasth@michigan.gov
                                          P55439




                                      3
